Per Curiam.

A motion for the same relief having been made by the testator of defendants-appellants in his lifetime, Special Term properly declined to entertain jurisdiction of this motion, in the absence of special circumstances, without leave of the justice or of a court held by the same justice who denied the former motion (1 Rumsey on Practice [2d ed.], pp. 271-272, and cases cited; People v. National Trust Co., 31 Hun 20, 25; Averell v. Barber, 44 N. Y. St. Rep. 542; Riggs v. Pursell, 74 N. Y. 370, 378). The requirement of leave to renew with respect to interlocutory orders does not depend upon regarding the former order as res judicata (Walker v. Gerli, 257 App. Div. 249), but is a practice of long standing for the sake of orderly procedure to avoid renewal of contested motions for the same relief at the same stage of the litigation. (See, also, Platt v. New York & Sea Beach Ry. Co., 170 N. Y. 451, 458.)
*50The order appealed from should bé affirmed, with $20 costs- and disbursements to the respondent, with leave to the defendants-appellants to answer within ten days after service of order with notice of entry thereof, on payment of said costs.
Martin, P. J., Glennon, Dore, Cohn, and Van Voorhis, JJ., concur.
Order unanimously^ affirmed, with $20 costs and disbursements, with leave to the defendants-appellants to answer within ten days after service of the order, with notice of entry thereof, on payment of said costs.